       Case: 3:20-cv-00268-NBB-JMV Doc #: 16 Filed: 04/21/21 1 of 2 PageID #: 44




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

CHARLES D. GALLOWAY                                                                          PLAINTIFF

v.                                                                           No. 3:20CV268-NBB-JMV

BARON BAKER, ET AL.                                                                      DEFENDANTS


                   ORDER REVOKING PLAINTIFF’S IN FORMA PAUPERIS
                    STATUS FOR ACCUMULATING THREE “STRIKES” –
                     AND REQUIRING PAYMENT OF THE FULL FILING
                    FEE WITHIN 21 DAYS OF THE DATE OF THIS ORDER

        The court takes up, sua sponte, revocation of the plaintiff’s in forma pauperis status because

he has violated the “three strikes” provision of the Prison Litigation Reform Act (“PLRA”). See 28

U.S.C. § 1915(g). The pro se prisoner plaintiff, an inmate in the custody of the Mississippi

Department of Corrections, has submitted a complaint challenging the conditions of his confinement

under 42 U.S.C. § 1983.

        Section 1915(g) provides:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
        proceeding under this section if the prisoner has, on 3 or more prior occasions, while
        incarcerated or detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous, malicious, or fails
        to state a claim upon which relief may be granted, unless the prisoner is under
        imminent danger of serious physical injury.

        The plaintiff has accumulated “strikes” under 28 U.S.C. § 1915(g) in the following cases:

Galloway v. Nesbit, 3:20CV170-DAS (failure to state a claim) (Final Judgment of November 13,

2020); Galloway v. Union Co. Jail, et al., 3:08CV134-WAP-DAS (failure to state a claim) (Final

Judgment of November 20, 2009); Galloway v. Wages, 3:20CV7-RP (failure to state a claim)

(Final Judgment of March 27, 2020).

     The plaintiff has accumulated at least three “strikes” and has thus abused his in forma pauperis
      Case: 3:20-cv-00268-NBB-JMV Doc #: 16 Filed: 04/21/21 2 of 2 PageID #: 45




privileges, and those privileges are REVOKED.

        As such, it is ORDERED that the plaintiff must pay the filing fee within 21 days of the date

of this order. If the plaintiff fails to pay the filing fee within 21 days, then the Clerk of the Court is

DIRECTED to dismiss this case without further action by the court.

        SO ORDERED, this, the 21st day of April, 2021.


                                                            /s/ Neal Biggers
                                                           NEAL B. BIGGERS
                                                           SENIOR U. S. DISTRICT JUDGE
